DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
			
				Claim Status
Claims1-5, 8-11, 14-20, 26-28 are pending and are examined. Claims 6, 7, 12, 13 and 21-25 are cancelled.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3, 4, 5, 8, 9, 10, 11, 14, 26, 27, and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cappo (US Pub 2009/0005660; previously cited). 

Regarding Claim 1, Cappo teaches a spatially multiplexed analyte sensing apparatus using surface plasmon resonance ([0030] Surface Plasmon Resonance (SPR) technology as a sensing platform to preferentially detect analytes or chemical markers), 
said apparatus comprising: 
a sensing surface for contacting a liquid sample and configured to interact with salt ions and a plurality of different solutes in addition to the salt ions in the liquid sample (Fig. 4A, [0092] a gold deposited sensing surface 432 assembled with index matching fluid with a sample drop 433 on the sensing surface. The examiner notes the limitation “configured to interact with salt ions and a plurality of different solutes in the liquid sample” is directed to intended use of the device. That limitation is relevant to the sample and the sample is not part of the claimed apparatus); 
a light-sensing device (Fig. 4A CCD camera, 424); 
a computer or microprocessor operatively linked to said light-sensing device for receiving therefrom a plurality of electrical signals encoding patterns of light absorption by said sensing surface (Fig. 4A [0095] Personal Computer 426. A charge-coupled device (CCD) camera 424 can be placed perpendicular to the light beam and a bright field with a dark line is obtained as a video signal for later processing), 
said computer or microprocessor being programmed to analyze data from said light-sensing device to determine presence of the solutes in a single contiguous or unitary sample in contact with said sensing surface by analyzing the patterns ([0099] The signal from the CCD camera which captures the image, is fed into a frame grabber 428 installed in a personal computer 426 and the image is digitized by the frame grabber and stored in the computer (FIG. 4a). This process is performed for many solutions and an image for each is obtained. [0100] Now that the computer has several images of a bright field with a dark line, it detects the vertical movement of the dark line from solution to solution. The result is a calibration curve that is stored in the computer for later recall. If now a solution with unknown osmolarity is deposited onto the sensing surface, the computer can find the vertical position of the line, compare it to the calibration solution data, and output the osmolarity of the unknown solution in units of milliosmos.), 
wherein said sensing surface is provided with a plurality of different molecular elements or ligands configured to bind with respective ones of said plurality of different solutes ([0052] Where the concentration of a solute other than salt is to be measured, the sensing surface is also provided with antibodies to the particular solute or moiety. The antibodies may be attached to the metals layers of the sensing surface by chemisorption, for instance, mediated by thiol groups of the antibody ligands. And by attaching the relevant antibody, the concentration of any antigen in the tears can be measured.), 
said plurality of different molecular elements or ligands being disposed on said sensing surface within respective predetermined regions spaced from each other ([0052] Where the concentration of a solute other than salt is to be measured, the sensing surface is also provided with antibodies to the particular solute or moiety. The antibodies may be attached to the metals layers of the sensing surface by chemisorption, for instance, mediated by thiol groups of the antibody ligands. And by attaching the relevant antibody, the concentration of any antigen in the tears can be measured. Predetermined regions is inherent as the user would place the antibodies in a desired location which would also be a predetermined region spaced from each other. The spacing could be any spacing.); 
at least one light source (Fig. 4A, laser diode module (diode laser plus collimating and circlizing optics) 402); 
transmission elements disposed at least in part between said at least one light source and said sensing surface and configured for directing respective beams of electromagnetic radiation at least approximately simultaneously toward respective ones of said predetermined regions and on an underside of said sensing surface, opposite the liquid sample, with reflected beams from the underside of said sensing surface impinging substantially simultaneously on said light sensing device (Fig. 4A, [0091] Light exiting the spatial filter is diverging and is collimated with a spherical lens 408. After collimation the light enters a cylindrical lens 410 and the beam is focused to a line image 412. The sensing surface 414 where the tear sample is to be placed needs to be horizontal (in the simplest case)--if it were vertical the tear sample would have a tendency to fall off. Therefore, an angled mirror 416 intercepts the beam before reaching focus and diverts the line image to a horizontally placed sensing surface 414. Transmission elements include the filter, cylindrical lens and spherical lens), 
wherein said computer or microprocessor is confiqured to detect presence of said different solutes in said liquid sample effectively simultaneously in response to the reflected beams from the underside of the sensing surface impinging on the light sensing device (See Claim 18, said computer or microprocessor being programmed to analyze data from said light-sensing device to determine a solute concentration parameter of the tear sample in contact with said sensing surface. [0091] Given this line image, a sample of tear can be placed anywhere on the line and an SPR signal will be seen; additionally multiple samples can be analyzed at once by placing them along the length of the line image. [0116] A computer program may be written to allow the user the ability to select a region of interest 904 in the image namely the dark line. Multiple regions of interest can be selected and thus multiple solutes or analytes would be detected by the computer. [0126] The above-described apparatus may be modified to detect and measure a plurality of solute concentrations of a tear sample, naturally including the concentration of at least one antigenic solute or analyte in addition to salt. Gold sensing surface 108 is modified to carry attached antibodies to an antigenic analyte of interest other than a salt ion, such as a protein or other complex molecule, a bacterium, a virus, a bacterial antigen or a viral antigen.)


Regarding Claim 2, Cappo teaches the apparatus of claim 1 wherein said sensing surface includes at least one metal film, layer or coating, said predetermined regions being on said at least one metal film, layer or coating ( the sensing surface may comprise disposing a metallic film carrying sheath in a predetermined position on an operative tip of the probe. Said predetermined regions would inherently be on a metallic film since the sensing surface can be sensed at any place).  

Regarding Claim 3, The apparatus of claim 2, further comprising a liquid-transport vehicle in the form of at least one surface-assembled monolayer provided on said sensing surface, said at least one surface-assembled monolayer serving at least in part to enhance spreading of said liquid sample over said sensing surface so that said liquid sample moves into effective contact with said at least one metal film, layer or coating at each of said predetermined regions [0137] Passing the 2-aminoethanethiol hydrochloride solution over the sensing surface results in the formation of a self-assembled monolayer (SAM).)  

Regarding Claim 4, Cappo teaches the apparatus of claim 3 wherein said surface-assembled monolayer includes alkane thiol groups attached to said at least one metal film, layer or coating ([0136] The antibody can be bound to the gold sensing surface 108 using well-known thiol chemistry techniques. The thiol molecule acts as an adhesive layer, between the antibody and gold. The thiol unit chemisorps and attaches itself to gold while the other end, which has an amino group or carboxylic acid group, reacts with one of the terminal carboxylic acid or amino groups respectively, thereby attaching the antibody. Examples of the thiol adhesive could be 11-thioundecanoic acid or 2-aminoethanethiol hydrochloride. See also [0137]).  

Regarding Claim 5, Cappo teaches the apparatus of claim 4 wherein said alkane thiol groups are each provided with a terminal hydrophobic head taken from the group consisting of acidic hydrophobic heads, hydroxyl hydrophobic heads, or amino groups (([0136] The antibody can be bound to the gold sensing surface 108 using well-known thiol chemistry techniques. The thiol molecule acts as an adhesive layer, between the antibody and gold. The thiol unit chemisorps and attaches itself to gold while the other end, which has an amino group or carboxylic acid group, reacts with one of the terminal carboxylic acid or amino groups respectively, thereby attaching the antibody. Examples of the thiol adhesive could be 11-thioundecanoic acid or 2-aminoethanethiol hydrochloride. See also [0137]).  

Regarding Claim 8, Cappo teaches the apparatus of claim 3 wherein said surface-assembled monolayer includes both hydrophilic and hydrophobic elements in preselected amounts to vary the hydrophilicity/hydrophobicity of said surface-assembled monolayer over said predetermined regions ([0136] The thiol unit chemisorps and attaches itself to gold while the other end, which has an amino group or carboxylic acid group, reacts with one of the terminal carboxylic acid or amino groups respectively, thereby attaching the antibody. Examples of the thiol adhesive could be 11-thioundecanoic acid or 2-aminoethanethiol hydrochloride. The -COOH would be the carboxylic acid group).)  

Regarding Claim 9, Cappo teaches the apparatus of claim 3 wherein said surface-assembled monolayer includes elements taken from the group consisting of: a. an alkane thiol group attached to said at least one metal film, layer or coating, said alkane thiol group provided with a terminal hydrophobic head SH-(CH2)n-COOH; b. an alkane thiol group attached to said at least one metal film, layer or coating, said alkane thiol group provided with a terminal hydrophobic head SH-(CH2)n; and c. a mixture of both hydrophilic and hydrophobic surface-assembled monolayer elements to tune the hydrophilicity/hydrophobicity of the at least one metal film, layer or coating ([0136] The thiol unit chemisorps and attaches itself to gold while the other end, which has an amino group or carboxylic acid group, reacts with one of the terminal carboxylic acid or amino groups respectively, thereby attaching the antibody. Examples of the thiol adhesive could be 11-thioundecanoic acid or 2-aminoethanethiol hydrochloride. The -COOH would be the carboxylic acid group).).  

Regarding Claim 10, Cappo teaches the apparatus of claim 1 wherein said liquid sample is taken from the group consisting of biological fluid, human fluid, animal fluid, food, and beverages, and wherein said solutes are taken from the group consisting of cells, bacteria, insect constituents, vegetable constituents, viruses either directly or their respective lysates, proteins, DNA and RNA, dissolved cations or anions, endosomes, enzymes, lipids, pharmaceutical compounds, natural and artificial drugs, small molecules, dissolved gases ([0145] Bacterial infections can be diagnosed and categorized using the SPR tear probe, permitting, for example, the differentiation between gram negative and gram positive infections. [0146] For example, an antibody to specific gram-negative bacterial lipopolysaccharide (LPS) O antigens can be used with SPR technology to identify gram negative infections. Antibodies can also be created to recognize individual species of bacteria such as, but not limited to, Pseudomonas, Proteus mirabilis and Staphylococcus aureus. [0147] It can be difficult to diagnosis and differentiate herpes simplex and herpes zoster. Specific antibodies can be created to these and other viruses for diagnostic purposes that can be used with SPR technology.).  

Regarding Claim 11, Cappo teaches the device as set forth in claim 10 wherein the enzymes include mmp-9; the viruses include herpes Simplex, herpes Zoster, and adenovirus; the proteins include lactorferrin, Tryptase, and interleukins; and the small molecules include histamine, glucose, and fructose ([0147] It can be difficult to diagnosis and differentiate herpes simplex and herpes zoster. Specific antibodies can be created to these and other viruses for diagnostic purposes that can be used with SPR technology.).  

Regarding Claim 14, Cappo teaches the apparatus of claim 1, further comprising a housing or casing and a disposable sensor, ([0050] In one embodiment of the present invention, the plasmon surface resonance apparatus includes a handheld portable casing with an operative tip adapted to facilitate contact of a sensing surface on the operative tip with a tear-bearing portion of a patient's eye.), 
said light-sensing device, said computer or microprocessor, said at least one light source and said transmission elements being mounted to said housing or casing ([0124] The core of the system is housed in a mounting shell 1310 that protects the core and facilitates mounting of the sheath. The back shell 1312 contains the rest of the components for the SPR system and also houses the button 1106 to initiate measurement. Power and signal output are provided via a cable 1314 exiting the back shell and signal is processed using an external processing unit that contains a microprocessor (or a computer), 
said disposable sensor being mountable to said housing or casing, (the sensor is capable and the sensor is capable of being mounted to said housing or casing through various means such as an adhesive or screws or a recessed section to hold it) said disposable sensor including said sensing surface (gold is the sensing surface) said disposable sensor comprising: a body having a predetermined geometric configuration (the body of the disposable sensor would inherently have a geometry and a predetermined geometric configuration) for removable attachment to housing or casing (any geometry for a sensor would allow for the disposable sensor to be attached. The examiner notes there is no corresponding geometry for fitting that would limit the geometric configuration of the body of the disposable sensor), said sensing surface taking the form a substrate of a noble metal disposed on said body ([0051] The sensing surface of a plasmon surface resonance apparatus in accordance with the present invention may include a first layer of a first metal such as gold).

Regarding Claim 26, Cappo teaches the apparatus of claim 1, further comprising a hand- holdable housing or casing, said sensing surface being disposed on said housing or casing, and said at least one light source, said light-sensing device, said computer or microprocessor and said optical transmission elements being disposed inside said housing or casing ([0050] In one embodiment of the present invention, the plasmon surface resonance apparatus includes a handheld portable casing with an operative tip adapted to facilitate contact of a sensing surface on the operative tip with a tear-bearing portion of a patient's eye. [0121] The level of complexity of the optical system of an SPR spectroscope is simple enough to be miniaturized into a handheld probe. FIG. 11 shows a computer model of a tear osmometer probe, and a handpiece 1102 of the probe includes a button 1106 that is pressed to make the measurement, contains all the necessary components of the SPR system.
[0122] The probe has a tip 1104 that is optical glass, small in diameter, approximately 3 mm by 0.5 mm thick. This tip 1104 is where the gold is deposited on the optical glass and comes in contact with the tear film 1202 anywhere on the eye 1204 (preferably the sclera) momentarily (FIG. 12). Referring to FIG. 13, the angle of incidence necessary to measure tear osmolarity is maintained by two facets that act as first surface mirrors 1302 and are part of the core 1304 of the handpiece 1102. The core is shown to be a solid piece of optical material with flats ground and polished for the angled mirrors 1302. Since the light is in the dense (glass) medium before striking the sensing surface no prism is needed under this configuration simplifying and miniaturizing the system.)
  
Regarding Claim 27, Cappo teaches the apparatus of claim 4 wherein said terminal hydrophobic head is taken from the group consisting of SH-(CH2)n-COOH and SH-(CH2)n ([0136] The thiol unit chemisorps and attaches itself to gold while the other end, which has an amino group or carboxylic acid group, reacts with one of the terminal carboxylic acid or amino groups respectively, thereby attaching the antibody. Examples of the thiol adhesive could be 11-thioundecanoic acid or 2-aminoethanethiol hydrochloride. The -COOH would be the carboxylic acid group).  

Regarding Claim 28, Cappo teaches the apparatus of claim 4 wherein said plurality of molecular elements or ligands are attached to active ends of said alkane thiol groups, opposite said at least one metal film, layer or coating ([0052] the sensing surface is also provided with antibodies to the particular solute or moiety. The antibodies may be attached to the metals layers of the sensing surface by chemisorption, for instance, mediated by thiol groups of the antibody ligands. The thiol groups would be opposite the sensing surface.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

 
Claims 15, 16, 17, 18, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cappo (US Pub 2009/0005660; previously cited), in view of Williams (US Pub 2012/0237555; previously cited).
Regarding Claims 15, 16, 17, 18, and 20, Cappo teaches the apparatus of claim 14 wherein said substrate of said noble metal is a metal film ([0051] The sensing surface of a plasmon surface resonance apparatus in accordance with the present invention may include a first layer of a first metal such as gold).
Cappo is silent to wherein said substrate is treated to control or adjust wettability thereof, the treatment of said substrate to control or adjust wettability thereof includes a multiplicity of molecular agents attached at least indirectly to said sensing surface, the multiplicity of molecular agents comprising a surface- assembled monolayer, said surface-assembled monolayer is configured to alter a contact angle of solvent or water droplets on said sensor surface, said surface-assembled monolayer is configured to confer a variable proportion of hydrophilicity and hydrophobicity to said sensing surface, metal film with a hydrophilicity or hydrophobicity altered via an a plasma process.
Williams teaches in the related art of a substrate [0036] The method of the invention provides reactive surface coatings which have a water contact angle in the range of from about 5 degree to about 60 degrees, depending on the plasma and method parameters chosen. This is desirable, the surface coatings are hydrophilic and thus wettability is enhanced and flow of liquid into swellable surface is rapid. Both properties are advantages for bioassay devices. [0110] the Inventors have developed a tool that allows the preparation of surface coatings with a tailorable broad range of interfacial tension (from hydrophilic to hydrophobic) as seen in FIG. 7. Each of these surface substrate coatings will have varying fluid flow properties. The solid substrate coating may be prepared by activating the surface of a solid substrate by treatment with a plasma. See Abstract.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have plasma treated, as taught by Williams, the substrate (gold) in the device of Cappo, in order to control wettability, alter the contact angle, and allow for increased binding and attachment of molecular agents, as taught by Williams in [0036].

Regarding Claim 19, Cappo teaches the apparatus of claim 14 wherein: said substrate of said noble metal is a film with a thickness between 15 and 100 nm; said noble metal is taken from the group consisting of Au, Ag, AI, Pt, Rh, Cu, and Ni; and said sensing surface includes an undercoat of an adhesive layer between 0.01 and 50 nm thick ([0137] An SPR sensing surface 108 is produced as previously described above by depositing a 50 nm thick layer of gold onto glass with the appropriate underlayer (i.e. 2 nm chrome) for good adhesion of the gold.).  

Response to Arguments
Applicant’s arguments, see page 7, filed 7/20/22, with respect to the claim objections have been fully considered and are persuasive.  The claim objections of claims 1, 10, and 20 has been withdrawn. 

Applicant’s arguments, see page 7, filed 7/20/22, with respect to the 112b rejections have been fully considered and are persuasive.  The 112b rejections of claims 1, 2, 3, 8, and 14 has been withdrawn. 

Applicant's arguments filed 7/20/22 have been fully considered but they are not persuasive. 
First, Applicant argues in the summary on page 15 that Cappo teaches a single type of pre-selected solute or analyte for detecting that single pre-selected solute or analyte whereas claim 1 recites a plurality of different molecular elements or ligands configured to bind with respective ones of said plurality of different solutes. 
In response, the examiner notes that page 15 of Applicant’s remarks are directed to a summary of the arguments made in regard to the 102 and 103 rejections on pages 11-15. Cappo teaches [0126] The above-described apparatus may be modified to detect and measure a plurality of solute concentrations of a tear sample, naturally including the concentration of at least one antigenic solute or analyte in addition to salt. Gold sensing surface 108 is modified to carry attached antibodies to an antigenic analyte of interest other than a salt ion, such as a protein or other complex molecule, a bacterium, a virus, a bacterial antigen or a viral antigen. The statements “at least one antigenic solute or analyte in addition to salt” in addition to “surface 108 is modified to carry attached antibodies other than a salt ion” would indicate a plurality of different molecular elements or ligands. Further, Cappo teaches in [128] a single SPR tear osmometer may measure multiple solute concentrations by using a series of sensor surfaces 108 having different attached antibodies. Different attached antibodies would be the distinct ligands/elements or alternatively, there are multiple distinct regions which would be the different elements. Therefore, the rejection is maintained. 

Second, Applicant argues in the summary on page 15 Cappo’s teaching enables only the single analyte modality and the manufacturing deposits the ligand over the entire sensing surface. There is no apparent or obvious way to deposit different analytes.
In response, the examiner notes Cappo teaches in [128] a single SPR tear osmometer may measure multiple solute concentrations by using a series of sensor surfaces 108 having different attached antibodies. Therefore, the rejection is maintained. This would indicate the depositing of different antibodies on the sensor surface.

Third, Applicant argues in the summary on page 15 that Cappo teaches placing multiple different samples on a sensing surface for measurement of a given single solute in the same procedure. 
In response, the examiner notes that the sample is directed to intended use of the device. The device would not be precluded from having multiple samples on the sensor surface. Therefore, the rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JB/
/Benjamin R Whatley/           Primary Examiner, Art Unit 1798